                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     LARVESTER J. JOHNSON, JR.,                        Case No. 18-cv-00366-WHO
                                                       Plaintiff,
                                  12
Northern District of California




                                                                                           ORDER GRANTING DEFENDANTS'
 United States District Court




                                                 v.                                        MOTION FOR SUMMARY
                                  13
                                                                                           JUDGMENT
                                  14     R. RECORDER, et al.,
                                                                                           Re: Dkt. No. 33
                                                       Defendants.
                                  15

                                  16

                                  17                                           INTRODUCTION

                                  18          Plaintiff Larvester Johnson alleges in this 42 U.S.C. § 1983 suit that his jailors at Maguire

                                  19   Correctional Facility violated his Fourteenth Amendment rights by placing him in administrative

                                  20   segregation without due process. Defendants Rachel Recoder, a Sheriff’s Correctional Officer,

                                  21   and Julie Costa, a Sheriff’s Sergeant, move for summary judgment and have presented supporting

                                  22   evidence. The motion is unopposed. Johnson has not filed an opposition and never asked to

                                  23   extend the filing deadline. Because the undisputed material facts show that Johnson’s placement

                                  24   in administrative segregation was constitutional, defendants’ motion for summary judgment is

                                  25   GRANTED.

                                  26
                                  27
                                  28
                                   1                                               DISCUSSION

                                   2   I.     Background

                                   3          The following factual allegations are undisputed, unless specifically noted otherwise. On

                                   4   July 11, 2017, Johnson was a pretrial detainee at Maguire Correctional Facility. On that day

                                   5   Johnson was upset because Recoder identified his stamps and envelopes as contraband and admits

                                   6   that he became confrontational with Recoder. (Am. Compl., Dkt. No. 3 at 3-4.) As Recoder and

                                   7   her partner conducted an inspection of Johnson’s housing unit, Johnson began yelling obscenities

                                   8   at them through his door. (Mot. for Summ. J. (MSJ), Costa Decl., Dkt. No. 33-2 at 15-16.)

                                   9          A dispute between Johnson and the other inmates in the housing unit broke out. (Id.) The

                                  10   other inmates began yelling back at Johnson, calling him derogatory names and demanding that he

                                  11   be removed from the housing unit. (Id.) Johnson responded by threatening to fight the other

                                  12   inmates. (Id.) Facility staff escorted Johnson from the housing unit and placed him in a holding
Northern District of California
 United States District Court




                                  13   cell. (Id.) Recoder reported the disruption to the Classification Unit but did not accompany

                                  14   Johnson to the holding cell. (MSJ, Recoder Decl., Dkt. No. 33-3 at 2.) Recoder had no authority

                                  15   place Johnson in administrative segregation; her authority was limited to reporting him to the

                                  16   Classification Unit. (Id.)

                                  17          Once placed in the holding cell, Johnson flooded the cell and threw wads of toilet paper

                                  18   onto the windows. (MSJ, Costa Decl., Dkt. No. 33-2 at 11.) He was then placed on administrative

                                  19   segregation status and moved to the administrative segregation housing unit. (Id.) Later that

                                  20   evening, Johnson received a disciplinary write-up for violation of jail rules, resulting in the loss of

                                  21   two weeks of commissary privileges. (Id. at 15-16.)

                                  22   II.    Standard of Review

                                  23          Summary judgment is proper where the pleadings, discovery and affidavits show that there

                                  24   is “no genuine dispute as to any material fact and that the moving party is entitled to judgment as a

                                  25   matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of

                                  26   the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material

                                  27   fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for the

                                  28   nonmoving party. Id.
                                                                                           2
                                   1          The moving party for summary judgment bears the initial burden of identifying those

                                   2   portions of the pleadings, discovery and affidavits which demonstrate the absence of a genuine

                                   3   dispute of material fact. Celotex Corp.v. Catrett, 477 U.S. 317, 323 (1986). When the moving

                                   4   party has met this burden of production, the nonmoving party must go beyond the pleadings and,

                                   5   by its own affidavits or discovery, set forth specific facts showing that there is a genuine issue for

                                   6   trial. If the nonmoving party fails to produce enough evidence to show a genuine dispute of

                                   7   material fact, the moving party wins. Id.

                                   8          The court is concerned only with disputes over material facts and “[f]actual disputes that

                                   9   are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the task of

                                  10   the court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan, 91 F.3d

                                  11   1275, 1279 (9th Cir. 1996). The nonmoving party has the burden of identifying, with reasonable

                                  12   particularity, the evidence that precludes summary judgment. Id. If the nonmoving party fails to
Northern District of California
 United States District Court




                                  13   make this showing, “the moving party is entitled to judgment as a matter of law.” Celotex, 477

                                  14   U.S. at 323 (internal quotation marks omitted).

                                  15   III.   Claims

                                  16          Recoder moves for summary judgment on the grounds that she could not have placed

                                  17   Johnson in administrative segregation because she lacks any such authority. Costa moves for

                                  18   summary judgment because she placed Johnson in administrative segregation to maintain order,

                                  19   safety and security. Because the placement was not for disciplinary reasons, Johnson was not

                                  20   entitled to a formal hearing procedure. Additionally, both defendants claim qualified immunity.

                                  21          Johnson failed to oppose the motion for summary judgment.1 That does not end the matter

                                  22   because a district court may not grant a motion for summary judgment solely because the

                                  23   opposing party has failed to file an opposition. See Cristobal v. Siegel, 26 F.3d 1488, 1494-95 &

                                  24

                                  25   1
                                          A verified complaint may be used as an opposing affidavit under Fed. R. Civ. P. 56, as long as it
                                  26   is based on personal knowledge and sets forth specific facts admissible in evidence. See
                                       Schroeder v. McDonald, 55 F.3d 454, 460 & nn. 10-11 (9th Cir. 1995). Here, Johnson’s amended
                                  27   complaint, which is the operative pleading, was not signed under penalty of perjury and is not
                                       evidence; I will not consider it in this order. Johnson’s original complaint, however, was signed
                                  28   under penalty of perjury and therefore is considered as evidence for purposes of deciding the
                                       motion.
                                                                                          3
                                   1   n.4 (9th Cir. 1994) (an unopposed motion may be granted only after the court determines that

                                   2   there are no material issues of fact). This is so even if the failure to oppose violates a local rule.

                                   3   See Martinez v. Stanford, 323 F.3d 1178, 1182-83 (9th Cir. 2003). The Court may, however, grant

                                   4   an unopposed motion for summary judgment if the movant’s papers are themselves sufficient to

                                   5   support the motion and do not on their face reveal a genuine issue of material fact. See United

                                   6   States v. Real Property at Incline Village, 47 F.3d 1511, 1520 (9th Cir. 1995) (local rule cannot

                                   7   mandate automatic entry of judgment for moving party without consideration of whether motion

                                   8   and supporting papers satisfy Fed. R. Civ. P. 56), rev’d on other grounds sub nom. Degen v.

                                   9   United States, 517 U.S. 820 (1996); Henry v. Gill Industries, Inc., 983 F.2d 943, 950 (9th Cir.

                                  10   1993) (same).

                                  11          A.       Recoder

                                  12          The undisputed evidence shows that Recoder called the Classification Unit to report
Northern District of California
 United States District Court




                                  13   Johnson’s behavior and recommended to correctional officer Carlos Oropeza that Johnson be

                                  14   removed from his housing unit to maintain order and safety. (MSJ, Recoder Decl., Dkt. No. 33-3

                                  15   at 2.) She did not place him in administrative segregation; she lacked the authority to do so. (Id.)

                                  16   Accordingly, Recoder is entitled to summary judgment in her favor.

                                  17          B.       Costa

                                  18          Johnson claims that he was denied due process because he was placed in administrative

                                  19   segregation without receiving written notice of the charges against him and an adversarial hearing.

                                  20          A court presented with a procedural due process claim by a pretrial detainee should first

                                  21   ask if the alleged deprivation amounts to punishment and therefore implicates the Due Process

                                  22   Clause itself; if so, the court then must determine what process is due. See Bell v. Wolfish, 441

                                  23   U.S. 520, 535-38 (1979). Disciplinary segregation as punishment for violation of jail rules and

                                  24   regulations cannot be imposed without due process. See Mitchell v. Dupnik, 75 F.3d 517, 523-26

                                  25   (9th Cir. 1996). Absent a showing of an expressed intent to punish on the part of detention facility

                                  26   officials, that determination generally will turn on “whether an alternative purpose to which [the

                                  27   restriction] may rationally be connected is assignable [to it].” Kennedy v. Mendoza-Martinez, 372

                                  28   U.S. 144, 168-69 (1963). Thus, if a particular condition or restriction of pretrial detention is
                                                                                          4
                                   1   reasonably related to a legitimate governmental objective, it does not, without more, amount to

                                   2   “punishment.” Bell, 441 U.S. at 539. In addressing a § 1983 claim brought by a pretrial detainee,

                                   3   “courts must defer to the judgment of correction officials unless the record contains substantial

                                   4   evidence showing their policies are an unnecessary or unjustified response to problems of jail

                                   5   security.” Florence v. Bd. of Chosen Freeholders of County of Burlington, 566 U.S. 318, 322-23

                                   6   (2012).

                                   7             Johnson’s allegation that he was placed in administrative segregation without receiving

                                   8   written notice of the charges against him and an adversarial hearing does not make out a

                                   9   procedural due process claim against Costa. The undisputed evidence shows that Costa approved

                                  10   Johnson’s placement in administrative segregation to maintain jail order and security, not as

                                  11   punishment. (MSJ, Costa Decl., Dkt. No. 33-2 at 2.) If Johnson had not threatened other inmates,

                                  12   he could have been placed in a different general population housing unit rather than in
Northern District of California
 United States District Court




                                  13   administrative segregation. (Id.) An administrative segregation report was filled out giving the

                                  14   reasons for Johnson’s placement; it is jail policy that an inmate be given a copy of his report. (Id.

                                  15   at 6; Oropeza Decl., Dkt. No. 33-1 at 2.) Johnson could also have expressed his views on the

                                  16   matter through the jail grievance procedure, as he did concerning the identification of his stamps

                                  17   and envelopes as contraband. (MSJ, Costa Decl., Dkt. No. 33-2 at 8.) Additionally, Costa was

                                  18   responsible only for Johnson’s initial placement in administrative segregation and not his

                                  19   retention. (Id. at 3.)

                                  20             Further, in placing Johnson in administrative segregation to maintain order, safety, and

                                  21   security, Costa was following jail policy that inmates may be placed in administrative segregation

                                  22   for such reasons, but not for punishment or discipline. (MSJ, Costa Decl. Dkt. 33-2 at 2; Oropeza

                                  23   Decl. at 10-11). There is no evidence in the record showing that the jail policies are unnecessary

                                  24   or unjustified. Accordingly, Costa is entitled to summary judgment in her favor.

                                  25   IV.       Qualified Immunity

                                  26             The evidence presented by defendants also supports their claim that they are entitled to

                                  27   qualified immunity. A court considering a claim of qualified immunity must determine whether

                                  28   the plaintiff has alleged the deprivation of an actual constitutional right and whether such right
                                                                                          5
                                   1   was clearly established such that it would be clear to a reasonable officer that her conduct was

                                   2   unlawful in the situation she confronted. See Pearson v. Callahan, 555 U.S. 223, 232, 236 (2009)

                                   3   (overruling the sequence of the two-part test set forth in Saucier v. Katz, 533 U.S. 194 (2001) that

                                   4   required determination of a deprivation first and then whether such right was clearly established.)

                                   5   “An officer cannot be said to have violated a clearly established right unless the right’s contours

                                   6   were sufficiently definite that any reasonable official in [her] shoes would have understood that

                                   7   [she] was violating it, meaning that existing precedent . . . placed the statutory or constitutional

                                   8   question beyond debate.” City and County of San Francisco, Cal. v. Sheehan, 135 S. Ct. 1765,

                                   9   1774 (2015) (alteration and omission in original; citation omitted). “[U]nder either prong, courts

                                  10   may not resolve genuine disputes of fact in favor of the party seeking summary judgment,” and

                                  11   must, as in other cases, view the evidence in the light most favorable to the non-movant. See

                                  12   Tolan v. Cotton, 572 U.S. 650, 656-57 (2014).
Northern District of California
 United States District Court




                                  13          Defendants are entitled to qualified immunity because their conduct did not violate

                                  14   Johnson’s right to due process. Recoder did not place Johnson in administrative segregation

                                  15   because she lacked the authority to order such placement. Costa placed Johnson in administrative

                                  16   segregation not as punishment for his disruptive behavior and threats but to maintain order and

                                  17   security. Per jail policy, Johnson was given a copy of his administrative segregation report noting

                                  18   the reasons for his placement in administrative segregation and was able to utilize the jail

                                  19   grievance procedure to express any disagreement with his placement.

                                  20          Moreover, even if there was a triable issue whether Johnson’s placement in administrative

                                  21   segregation violated his right to due process, defendants are entitled to qualified immunity because

                                  22   it cannot be said that any reasonable officer would have understood that by following jail policies

                                  23   and procedures for placement in non-disciplinary administrative segregation she was violating

                                  24   Johnson’s due process rights. See Sheehan, 135 S. Ct. at 1774. It is not clearly established that

                                  25   pretrial detainees have the right to a specific process such as a formal adversarial hearing in order

                                  26   to be placed in non-disciplinary administrative segregation. As defendants point out, a case in the

                                  27   Northern District with very similar facts, Stevenson v. Jones, 254 F.Supp.3d 1080 (N.D. Cal.

                                  28   2017), was decided shortly before the events at issue in the present case, and qualified immunity
                                                                                          6
                                   1   was granted. The court in Stevenson analyzed a pretrial detainee’s due process claim involving his

                                   2   placement in administrative segregation in a county jail and held that the defendant deputy “met

                                   3   his summary judgment burden of presenting evidence that he did not place [the plaintiff] in

                                   4   administrative segregation to punish him and instead did so to maintain order in the jail’s general

                                   5   population because [the plaintiff] was disrupting the orderly operation of the housing unit.” Id. at

                                   6   1093. The court held that the plaintiff’s due process rights were not violated and granted the

                                   7   defendant qualified immunity because “[i]t cannot be said that any reasonable official in his shoes

                                   8   would have understood that he was violating [plaintiff’s] due process rights in placing him [in

                                   9   administrative segregation].” Id. at 1095 (internal citation and quotation marks omitted). Such is

                                  10   the case here, where defendants are entitled to qualified immunity because they have met their

                                  11   summary judgment burden of presenting evidence that they did not violate Johnson’s due process

                                  12   rights and it cannot be said that any reasonable officials in their shoes would have understood that
Northern District of California
 United States District Court




                                  13   by their conduct they were violating Johnson’s due process rights.

                                  14          In sum, the movants’ papers are sufficient to support the motion and do not on their face

                                  15   reveal a genuine issue of material fact. Accordingly, defendants’ motion for summary judgment is

                                  16   GRANTED.

                                  17                                             CONCLUSION

                                  18          Defendants’ motion for summary judgment is GRANTED. (Dkt. No. 33.)

                                  19          The Clerk shall terminate all pending motions and close the file.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 8, 2020
                                                                                             _________________________
                                  22                                                         WILLIAM H. ORRICK
                                  23                                                         United States District Judge

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         7
